COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        W.M. Roberson v. Anthony Saint Val

Appellate case number:      01-16-01001-CV

Trial court case number:    1085226

Trial court:                County Civil Court at Law No. 3 of Harris County

        On December 20, 2016, appellant filed a notice of appeal in the trial court from the
final judgment, signed on December 5, 2016. On December 16, 2016, appellant filed in
this Court an emergency motion to stay execution of the writ of possession. By order dated
December 29, 2016, we stayed execution of the writ of possession.
       Upon further review, we note that we may not stay the judgment of a county court
in an eviction suit pending appeal unless, within ten days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court. See TEX. PROP.
CODE ANN. § 24.007(a) (West Supp. 2016); Phillips v. Branch Banking & Trust Co., No.
03–11–00461–CV, 2012 WL 424875, at *1 (Tex. App.—Austin, Feb. 1, 2012, order).
Based only on the documents filed in this Court, there is no indication what the supersedeas
bond amount was as set by the trial court or that appellant posted that bond amount within
ten days of the signing of the December 5, 2016 final judgment.
       Accordingly, we withdraw our stay order that issued December 29, 2016.


       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 27, 2017